Judgment, Supreme Court, Bronx County, rendered March 12, 1974, convicting the defendant, upon a jury verdict, of robbery in the first degree and possession of a weapon as a misdemeanor, and sentencing him as a second felony offender to a minimum of 12 years and a maximum of 25 years on the robbery count, with a concurrent term of one year on the weapon count, unanimously modified, on the law, to the extent of reversing the conviction on the weapon count and dismissing that count of the indictment, and as so modified, the judgment is affirmed. The District Attorney concedes that the verdict of guilty on the robbery count, upon the facts in this case, necessarily required dismissal of the lesser inclusive and concurrent count of possession of a weapon. (People v Rivera, 46 AD2d 642.) We have examined the other points raised by appellant and find them without merit. Concur— Markewich, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ.